Order filed April 3, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     _____________

                                  NO. 14-12-00167-CV
                                   ______________

                             VONDA BARNHART, Appellant

                                            V.

                 SYLVIA MORALES AND LUIS PEREZ, Appellees


                             On Appeal from the 157th Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-17655


                                       ORDER

       This is an appeal from a judgment signed November 10, 2011. Appellant filed a
timely motion for new trial. The notice of appeal was due February 8, 2012. See Tex. R.
App. P. 26.1. Appellant, however, filed the notice of appeal on February 10, 2012, a date
within 15 days of the due date for the notice of appeal. A motion for extension of time is
“necessarily implied” when the perfecting instrument is filed within fifteen days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.CHouston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal on or before 12 days after the date of this order. See Tex. R. App. P.
26.3;12.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                PER CURIAM




                                            2